Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
US 2005/0131332 A1 teaches hemodialysis system comprising a dialysate flow path comprising a pump (624b) for pumping fluid from the dialysate reservoir (612) to the ultrafilter (626) (see Fig. 9; paragraphs [0158]).
US Patent No. 6,949,079 teaches a liquid handling pump cassette comprising cassette having pneumatically actuated pump stations and several preformed, pneumatically actuated valves (see Fig. 6-8) and vent (see Fig. 12).
US Patent No. 6,491,656 teaches a fluid handling cassette configured for controlling the flow of extracorporeal blood comprising a flexible membrane that forms a series of pumps and valves for the control of fluid and air vent (see Fig. 2).
US Patent No. 6,743,201 teaches a pump cassette for delivering dialysis fluids comprising cassette having pneumatically actuated pump chambers (20, 20’) and holders for mounting sensors including pressure sensor (see Fig. 1; col. 3, lines 7-9; col. 4, line 47 – col. 5, line 10).
US Patent No. 4,137,168 teaches a dialysate preparation system comprising a dialysate container (2) comprising a vent valve (47) (see Fig. 1).

However, none of the prior art of record either alone or in combination teaches or suggests all the claimed structural elements in the hemodialysis system of claim 143 comprising:
a dialysate flow path through which dialysate is passed from a dialysate reservoir to an ultrafilter;
the dialysate flow path comprising a pneumatically actuated diaphragm-based dialysate pump for pumping fluid from the dialysate reservoir to the ultrafilter;
the dialysate reservoir including a valved vent to atmosphere; and
a controller for controlling pneumatic actuation pressure delivered to the dialysate pump and at least one valve connecting the dialysate reservoir vent to the atmosphere;
wherein the hemodialysis system is configured to actuate the dialysate pump and the at least one valve to introduce air into the dialysate flow path and expel liquid from the dialysate flow path to a drain.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/11/21